DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement filed 8/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims were amended, cancelled or newly added.  Accordingly, claims 1-20 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group III (claims 13-20) in the reply filed on 8/18/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 13-20 are under examination.

Information Disclosure Statement
	The IDS’s dated 3/28/2019 and 9/16/2020 have been considered.  Signed copies enclosed herewith.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites, “300 µ to 1000 µ”.  There appears to be a typographical error as “µ” is not a proper unit of measurement.  The instant specification recites, “300-1000 microns” at page 7, 1st paragraph.  As such, it is suggested that “µ” is replaced with “µm” or “microns”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: placing/implanting the scaffold into the bone defect of the patient.  Fig. 4 of the instant specification illustrates said placing step.  Without such a step, the intended method of “repairing a bone defect of a patient” cannot be accomplished.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2014/0178346 A1, Jun. 26, 2014, hereafter as “Byrne”) in view of Teoh et al. (USPN 6,730,252, May 4, 2004, hereafter as “Teoh”).
	The instant invention is drawn to a method for repairing a bone defect of a patient, comprising: 
	characterizing a bone defect
	providing a 3D model of a scaffold for bridging the bone defect; 
	providing a ceramic scaffold comprising calcium and phosphate based on the 3D model; and 
	loading the ceramic scaffold with live growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation.
	Regarding instant claims 13 and 14, Byrne teaches a tissue engineering matrix or scaffold comprising a cell composition, the cell composition contains a population of autologous, minimally passaged dermal fibroblasts, the fibroblasts are genetically engineered to secrete a therapeutic protein such as a bone morphogenic protein (e.g., BMP-2) for the purpose of inducing bone tissue growth or repair (abstract). Byrne teaches that the fibroblasts are transduced with lentiviruses to express BMP-2 and discovered that said fibroblasts not only induced more bone formation than recombinant BMP-2, but also induced significantly less acute inflammation 24 hours after surgery ([0014]). Byrne teaches scaffolds are typically formed of polymeric, ceramic and/or metals ([0087]) and teaches the particular ceramic materials, hydroxyapatite and calcium phosphates ([0136]-[0137]). It is noted that the instant specification states that suitable cells for being transduced with one or more genes that encode a growth factor include, for example, fibroblasts (page 6, lines 23-26).
	Byrne is silent to the steps of “characterizing a bone defect”, “providing a 3D model of a scaffold for bridging the bone defect” and “providing a ceramic scaffold comprising calcium and phosphate based on the 3D model” (instant claim 13).  Byrne is also silent to forming the ceramic scaffold by 3D printing a calcium phosphate material (instant claims 13 and 14).
	Teoh teaches methods of fabricating tissue engineering scaffolds for regeneration of bone and cartilage tissue, said method comprising 3D printing said scaffolds using polycarbonate and ceramics such as tricalcium phosphate and hydroxyapatite (abstract; col. 6, lines 8-14). Teoh also teaches computer tomography (CT) and/or magnetic resonance imaging (MRI) data of an individual patient's defect is converted into an .STL file (i.e., characterizing a bone defect) to fabricate a custom made 3D scaffold (col. 9, lines 10-26; col. 12, lines 45-49; col. 14, lines 1-6).  Teoh teaches that digital scanning is used to digitize the surface topography of an anatomical model and the model is mounted on a platter and is scanned (col. 12, lines 50-53). Teoh teaches that the preoperative modeled bone grafts and custom made implants minimize the trial and error associated with shaping of graft materials during surgery and, thus, operating time is reduced (col. 14, lines 6-9).
The references are both drawn to implantable tissue engineering scaffolds comprising calcium phosphates for the purpose of bone repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the steps of characterizing a bone defect, providing a 3D model of a scaffold for bridging the bone defect, providing a ceramic scaffold comprising calcium and phosphate based on the 3D model and forming the ceramic scaffold by 3D printing into the invention of Byrne as suggested by Teoh with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Teoh teaches that a 3D model minimizes the trial and error associated with shaping of graft materials during surgery and, thus, operating time is reduced (col. 14, lines 6-9).  Further, a skilled artisan would have been motivated because Teoh teaches that 3D printing overcomes several scaffold fabrication challenges (col. 4, lines 6-36).  A skilled artisan would have had a reasonable expectation of success because Teoh utilizes similar scaffolding materials as that of Byrne for the same purpose. 
	Regarding instant claim 16, Teoh, as discussed above, teaches that a model is custom made to match the patient’s defect and, thus, operating time and the trial and error associated with shaping of graft materials during surgery is reduced (col. 12, lines 45-53; col. 14, lines 1-9). The references are both drawn to implantable tissue engineering scaffolds comprising calcium phosphates for the purpose of bone repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include shaping the 3D model to match undamaged areas adjacent to the bone defect so as to fit properly into the bone defect into the invention of Byrne as suggested by Teoh with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Teoh teaches that matching the model to the patient’s defect effectively reduces trial and error associated with shaping of graft materials during surgery and, as such, reduces operating time.
	Regarding instant claim 17, Byrne teaches that the matrix or scaffold is preferably porous and has a mean pore diameter between 100-800 microns ([0013]).  
	Regarding instant claim 18, Byrne teaches the elements described above including growth factor transduced cells incorporating a gene that encodes the growth factor by transducing the gene into the growth factor transduced cells. Byrnes also teaches preparing said growth factor transduced cells incorporating a gene that encodes the growth factor by transducing the gene into the growth factor transduced cells ([0076]-[0082]).
	Regarding instant claim 19, Byrne teaches the elements described above including growth factor transduced cells incorporating a gene that encodes the growth factor by lentiviral based transcriptional activation system expressing BMP-2. Byrnes also teaches preparing said growth factor transduced cells incorporating a gene that encodes the growth factor by lentiviral based transcriptional activation system expressing BMP-2 ([0076]-[0080] and [0147]-[0154]; Fig. 1).
	Regarding instant claim 20, Byrne teaches suitable sources of cells including fibroblasts, as mentioned above, as well as mesenchymal stem cells ([0062]-[0063]).  While Byrne is silent to a particular embodiment comprising said mesenchymal stem cells, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute fibroblasts with mesenchymal stem cells with a reasonable expectation of success because Byrne teaches that both fibroblasts and mesenchymal stem cells are both suitable cells that can be genetically modified in order to secrete a growth factor for bone regeneration ([0076]-[0079]).  MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”.
	Thus, combined teachings of Byrne and Teoh render the instant claims prima facie obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2014/0178346 A1, Jun. 26, 2014, hereafter as “Byrne”) in view of Teoh et al. (USPN 6,730,252, May 4, 2004, hereafter as “Teoh”), as applied to claims 13 and 14 above, and further in view of Trombetta et al. (“3D Printing of Calcium Phosphate Ceramics for Bone Tissue Engineering and Drug Delivery” Annals of Biomedical Engineering, June 2016, 45(1), 23–44; hereafter as “Trombetta”). 
	The instant invention is described above.
	Byrne and Teoh teach the elements discussed above.  
Byrne and Teoh are silent to “preparing a slurry including a calcium phosphate powder and a resin, forming a ceramic-resin scaffold by 3D printing the slurry, and removing the resin from the ceramic-resin scaffold by heating”.
Trombetta teaches various 3D printing techniques used to form ceramic scaffolds for bone tissue repair and engineering (page 24, col. 1, para. 1: “...3D printing strategies... which have been utilized for bone repair and tissue engineering, with a specific focus on 3D printed pure or composite CaP ceramic scaffolds”; CaP is calcium phosphate). Trombetta further teaches of a 3D printing technique, vat polymerization, which has the advantage of incorporation of bioactive molecules into the scaffold (page 24, col. 2, para. 1: “The primary advantages of vat polymerization are: (1) the fine resolution that enables interconnected pore diameters and wall thicknesses as small as 100 µm, (2) the tunability of the scaffold stiffness due to the variety of polymers that can be printed and the degree to which crosslinking can be controlled, and (3) the potential for incorporation of bioactive molecules within the polymer”). Trombetta further teaches the method, wherein forming the ceramic scaffold further comprises preparing a slurry including a calcium phosphate powder and a resin (page 24, col. 1, para 2: “In vat polymerization... a photo-curable liquid polymer is selectively polymerized at the surface...”; see Figure 1(a) for vat polymerization resin, “CaP-Polymer Resin”), forming a ceramic-resin scaffold by 3D-printing the slurry (page 24, col. 1, para. 2: “... a photo-curable liquid polymer is selectively polymerized at the surface of a vat by a low-power ultraviolet (UV) light source. As the z-axis is translated down, a new thin layer of liquid is spread over the solid surface and this process is repeated until the build is complete...”; page 38, col. 1, para. 1: “3D printed HA scaffolds produced from a slurry mixture of ceramic powder with photocurable resin… by vat polymerization, and suggested that these scaffolds promote proliferation of osteoblasts and MSCs”), and removing the resin from the ceramic-resin scaffold by heating (page 24. col. 1, para. 2 to col. 2, para. 1: “...vat polymerization has also been employed to produce complex sacrificial molds... for HA scaffolds, which are pyrolyzed before or during sintering of the ceramic”; the resin is pyrolyzed, i.e. destroyed, leaving only the HA scaffold, HA is hydroxyapatite, a calcium phosphate material).
All of the references are drawn to implantable tissue engineering scaffolds comprising calcium phosphates for the purpose of bone repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method steps of preparing a slurry including a calcium phosphate powder and a resin, forming a ceramic-resin scaffold by 3D printing the slurry, and removing the resin from the ceramic-resin scaffold by heating into the invention of Byrne/Teoh as suggested by Trombetta with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Trombetta teaches that said calcium phosphate-resin is a suitable scaffold material for incorporating cells, 3D printing processing, and regenerating bone tissue. Trombetta also teaches that the vat polymerization method steps allow for fine-tuning the scaffolds’ specific pore size, thickness and stiffness. A skilled artisan would have reasonably expected a calcium phosphate scaffold made via vat polymerization loaded with growth factor transduced cells would have been effective in regenerating bone tissue.
	Thus, combined teachings of Byrne, Teoh and Trombetta render the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/899,363 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims are significantly overlapping.
	The instant claims are drawn to a method for repairing a bone defect of a patient, comprising: characterizing a bone defect; providing a 3D model of a scaffold for bridging the bone defect; providing a ceramic scaffold comprising calcium and phosphate based on the 3D model; and loading the ceramic scaffold with live growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation.
The copending claims are drawn to methods of repairing a bone defect of a patient comprising providing a 3D model of a scaffold; providing a ceramic scaffold; loading the scaffold with growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation; and loading the ceramic scaffold with said cells.
Thus, the subject matter of the copending claims anticipate the subject matter of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/899,363 (reference application) in view of Trombetta et al. (“3D Printing of Calcium Phosphate Ceramics for Bone Tissue Engineering and Drug Delivery” Annals of Biomedical Engineering, June 2016, 45(1), 23–44; hereafter as “Trombetta”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claim and the subject matter of the copending claims are significantly overlapping.
	The instant claims are drawn to a method for repairing a bone defect of a patient, comprising: characterizing a bone defect; providing a 3D model of a scaffold for bridging the bone defect; providing a ceramic scaffold comprising calcium and phosphate based on the 3D model; and loading the ceramic scaffold with live growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation, wherein the method further comprises preparing a slurry including a calcium phosphate powder and a resin, forming a ceramic-resin scaffold by 3D printing the slurry, and removing the resin from the ceramic-resin scaffold by heating.
The copending claims are drawn to methods of repairing a bone defect of a patient comprising providing a 3D model of a scaffold; providing a ceramic scaffold; loading the scaffold with growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation; and loading the ceramic scaffold with said cells.
The copending claims are silent to “preparing a slurry including a calcium phosphate powder and a resin, forming a ceramic-resin scaffold by 3D printing the slurry, and removing the resin from the ceramic-resin scaffold by heating”.
Trombetta teaches various 3D printing techniques used to form ceramic scaffolds for bone tissue repair and engineering (page 24, col. 1, para. 1: “...3D printing strategies... which have been utilized for bone repair and tissue engineering, with a specific focus on 3D printed pure or composite CaP ceramic scaffolds”; CaP is calcium phosphate). Trombetta further teaches of a 3D printing technique, vat polymerization, which has the advantage of incorporation of bioactive molecules into the scaffold (page 24, col. 2, para. 1: “The primary advantages of vat polymerization are: (1) the fine resolution that enables interconnected pore diameters and wall thicknesses as small as 100 µm, (2) the tunability of the scaffold stiffness due to the variety of polymers that can be printed and the degree to which crosslinking can be controlled, and (3) the potential for incorporation of bioactive molecules within the polymer”). Trombetta further teaches the method, wherein forming the ceramic scaffold further comprises preparing a slurry including a calcium phosphate powder and a resin (page 24, col. 1, para 2: “In vat polymerization... a photo-curable liquid polymer is selectively polymerized at the surface...”; see Figure 1(a) for vat polymerization resin, “CaP-Polymer Resin”), forming a ceramic-resin scaffold by 3D-printing the slurry (page 24, col. 1, para. 2: “... a photo-curable liquid polymer is selectively polymerized at the surface of a vat by a low-power ultraviolet (UV) light source. As the z-axis is translated down, a new thin layer of liquid is spread over the solid surface and this process is repeated until the build is complete...”; page 38, col. 1, para. 1: “3D printed HA scaffolds produced from a slurry mixture of ceramic powder with photocurable resin… by vat polymerization, and suggested that these scaffolds promote proliferation of osteoblasts and MSCs”), and removing the resin from the ceramic-resin scaffold by heating (page 24. col. 1, para. 2 to col. 2, para. 1: “...vat polymerization has also been employed to produce complex sacrificial molds... for HA scaffolds, which are pyrolyzed before or during sintering of the ceramic”; the resin is pyrolyzed, i.e. destroyed, leaving only the HA scaffold, HA is hydroxyapatite, a calcium phosphate material).
The copending application and Trombetta are drawn to implantable tissue engineering scaffolds comprising calcium phosphates for the purpose of bone repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method steps of preparing a slurry including a calcium phosphate powder and a resin, forming a ceramic-resin scaffold by 3D printing the slurry, and removing the resin from the ceramic-resin scaffold by heating into the copending invention as suggested by Trombetta with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Trombetta teaches that said calcium phosphate-resin is a suitable scaffold material for incorporating cells, 3D printing processing, and regenerating bone tissue. Trombetta also teaches that the vat polymerization method steps allow for fine-tuning the scaffolds’ specific pore size, thickness and stiffness. A skilled artisan would have reasonably expected a calcium phosphate scaffold made via vat polymerization loaded with growth factor transduced cells would have been effective in regenerating bone tissue.
Thus, the subject matter of the copending claims in view of Trombetta render the subject matter of the instant claim prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617